Order entered October 12, 2022




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-22-00638-CV

                       TITO E. MARRERO, Appellant

                                      V.

        BANK OF AMERICA CORPORATION, ET AL., Appellees

              On Appeal from the 193rd Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. DC-21-14549

                                   ORDER

      We REINSTATE this appeal.

      By order dated August 19, 2022, we abated this appeal due to the pending

bankruptcy proceeding involving appellee Citywide Community Development

Corporation. See TEX. R. APP. P. 8.2. Before the Court is appellant’s September

30, 2022 “Motion to Start Commencement of Plaintiff’s Direct Appeal.” Because

the bankruptcy proceeding remains pending, we DENY the motion.
      We again ABATE this appeal. It may be reinstated on motion by any party

complying with Rule 8.3 and specifying what further action, if any, is required

from this Court. See id. 8.3.

                                          /s/   BILL PEDERSEN, III
                                                JUSTICE